DISSENTING OPINION
Garrett, Judge:
The first construction by this court of the language now contained in paragraph 1121 of the Tariff Act of 1930 seems to have been made in the cases (two cases being heard together) of Crimmins & Pierce et al. v. United States and United States v. Ringk & Co., 6 Ct. Cust. Appls. 137, 141, T. D. 35392, where after stating that the purpose of the paragraph (par. 304 of the 1913 act) “is, of course, to include within the paragraphs [various paragraphs of the wool schedule of said 1913 act] and at the rates of duty therein prescribed all similar materials”, the court continued:
“Like” animals, therefore, does not refer to physical construction or appearance of the animal itself, but to the fleece produced by and from the animal; and, therefore, embraced within the scope of other like animals must be included all animals producing wool or hair like that of the sheep or camel, of which the hair of the Angora goat, alpaca, and others are distinctly and unquestionably of a class.
*326The merchandise involved, in those cases seems to have been some character of mohair which came from the Angora goat, and its classification was determined by applying paragraph 304 of the 1913 tariff act as construed in the above-quoted language.
In the case of Bloomingdale Bros. v. United States, 8 Ct. Cust. Appls. 104, T. D. 37221, the merchandise involved was “yarn made of the hair of the Angora rabbit”, being -so far as here material, identical in character with the merchandise at bar. This court there reiterated, approved and applied the construction given the language in the Crimmins & Pierce et al. and Ringk & Co. cases, supra.
So far as the construction of the statute is concerned, therefore, I regard the doctrine of stare decisis as being applicable here, or, in any event, I think there has been legislative adoption of that construction, by reason of the continuation of the language unchanged in both the Tariff Act of 1922 and that of 1930.
But, to my mind, a distinction must here be made between the construction of a statute and a question of fact. The former is generally a purely legal question to be determined from the context of the law, while the latter is one to be established by satisfactory evidence.
In the Bloomingdale Bros, case, supra, the court was obviously convinced from the record that the material involved was like that of other animals in the paragraph, or at least the evidence did not show otherwise. Hence the court’s conclusion there, under the legal meaning given the language, was natural and logical.
In the instant case, however, it seems to me to be established by uncontradicted testimony that the merchandise is not like that of other animals named in the paragraph. Hence it seems to me that the conclusion reached by the majority does violence to the construction of the statute which I regard as having received legislative sanction. Since the material at issue is, in my opinion, conclusively shown, as a matter of fact, to be not like the material derived from the other named animals, I regard it as being clearly excluded.
In the Crimmins & Pierce et al. and Ringk & Co. cases, supra, the hair of the Angora goat and alpaca is specifically named as being “distinctly and unquestionably of a class” with the hair of the “sheep or camel.” In the Bloomingdale Bros, case, supra, upon the evidence there presented, the hair of the Angora rabbit was given like treatment, not simply as a matter of law, but because of the finding of fact. The evidence here presented shows the fact with respect to this importation to be different from that which the record in the prior case showed the fact to be with respect to that importation.
I respectfully dissent.